Exhibit 10.2

REVOLVING CREDIT NOTE

 

$7,500,000

   May __, 2006

FOR VALUE RECEIVED, the undersigned, UCN, INC., a Delaware corporation (the
“Maker”), hereby promises to pay to the order of COMVEST CAPITAL LLC, a Delaware
limited liability company (“ComVest”), and/or to the order of any subsequent
holder(s) of this Note (hereinafter, collectively with ComVest, referred to as
the “Payee”), on May __, 2010 (or sooner by reason of an Event of Default or
required prepayment in accordance with the Loan Agreement hereinafter
described), the principal sum of Seven Million Five Hundred Thousand
($7,500,000) Dollars or, if less, the aggregate unpaid principal amount of all
Revolving Credit Advances made by the Payee to the Maker pursuant to that
certain Revolving Credit and Term Loan Agreement dated as of May __, 2006 by and
between ComVest and the Maker (as same may be amended from time to time, the
“Loan Agreement”), together with interest (computed as hereinafter provided) on
any and all principal amounts outstanding hereunder from time to time from the
date hereof until payment in full hereof, at the rate of nine (9%) percent per
annum; provided, however, that during the continuance of any Event of Default
and/or Make-Up Period under the Loan Agreement, the interest rate hereunder
shall be increased to twelve (12%) percent per annum. All interest shall be
computed on the daily unpaid principal balance hereof based on a three hundred
sixty (360) day year, and shall be payable monthly in arrears on the last day of
each calendar month commencing May 31, 2006, and upon maturity or acceleration
hereof.

Subject to the payment of any prepayment premium required pursuant
Section 2.03(c) of the Loan Agreement, the Maker shall have the right, at any
time and from time to time, to prepay all or any portion of the principal
balance of this Note upon three (3) business days’ prior written notice to the
Payee, stating the amount of the prepayment and any applicable prepayment
premium. In addition, the Maker shall be required to make principal payments
hereunder, without requirement of notice or demand, as and to the extent
provided in Section 2.01(d) of the Loan Agreement.

Unless the Maker shall be otherwise notified in writing by ComVest, all
principal, interest and prepayment premium hereunder are payable in lawful money
of the United States of America at the office of ComVest set forth in the Loan
Agreement in immediately available funds. Payments of principal, interest and
prepayment premium hereunder shall be made, at the Payee’s option, by debiting
any demand deposit account(s) in the name of the Maker at the Payee (or any
agent of the Payee) or in such other reasonable manner as may be designated by
the Payee in writing to the Maker and in any event shall be made in immediately
available funds. The Maker hereby irrevocably authorizes the Payee to so debit
any and all such demand deposit accounts.

The Maker hereby waives presentment, demand, dishonor, protest, notice of
protest, diligence and any other notice or action otherwise required to be given
or taken under the law in connection with the delivery, acceptance, performance,
default, enforcement or collection of this Note, and expressly agrees that this
Note, or any payment hereunder, may be extended, modified or subordinated (by
forbearance or otherwise) from time to time, without in any way affecting the
liability of the Maker. The Maker hereby further waives the benefit of any
exemption under



--------------------------------------------------------------------------------

the homestead exemption laws, if any, or any other exemption, appraisal or
insolvency laws, and consents that the Payee may release or surrender, exchange
or substitute any personal property or other collateral security now held or
which may hereafter be held as security for the payment of this Note.

This Note is the Revolving Credit Note issued pursuant to the terms of the Loan
Agreement and is secured pursuant to the provisions of certain “Security
Documents” referred to in the Loan Agreement. This Note is entitled to all of
the benefits of the Loan Agreement and said Security Documents, including
provisions governing the payment and the acceleration of maturity hereof, which
agreements and instruments are hereby incorporated by reference herein and made
a part hereof. The occurrence or existence of an Event of Default thereunder
shall constitute a default under this Note and shall entitle the Payee to
accelerate the entire indebtedness hereunder and take such other action as may
be provided for in the Loan Agreement and/or any and all other instruments
evidencing and/or securing the indebtedness under this Note, or as may be
provided under the law.

In the event that any holder of this Note shall exercise or endeavor to exercise
any of its remedies hereunder or under the Loan Agreement or any of the Security
Documents, the Maker shall pay all reasonable costs and expenses incurred in
connection therewith, including, without limitation, reasonable attorneys’ fees,
all of which costs and expenses shall be obligations under and part of this
Note; and the holder hereof may take judgment for all such amounts in addition
to all other sums due hereunder.

No consent or waiver by the holder hereof with respect to any action or failure
to act which, without such consent or waiver, would constitute a breach of any
provision of this Note shall be valid and binding unless in writing and signed
by the Maker and by the holder hereof.

All agreements between the Maker and the Payee are hereby expressly limited to
provide that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to the Payee for the use, forbearance
or detention of the indebtedness evidenced hereby exceed the maximum amount
which the Payee is permitted to receive under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
Security Documents or the Loan Agreement, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstance the Payee shall ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance of any of the Maker’s
Obligations (as such term is defined in the Loan Agreement) to the Payee, and
not to the payment of interest hereunder. To the extent permitted by applicable
law, all sums paid or agreed to be paid for the use, forbearance or detention of
the indebtedness evidenced by this Note shall be amortized, prorated, allocated
and spread throughout the full term of such indebtedness until payment in full,
to the end that the rate or amount of interest on account of such indebtedness
does not exceed any applicable usury ceiling. As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof, provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then

 

2



--------------------------------------------------------------------------------

this Note shall be governed by such new law as of its effective date. This
provision shall control every other provision of all agreements between the
Maker and the Payee.

This Note shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent that such laws are superseded by Federal
enactments.

IN WITNESS WHEREOF, the Maker has caused this Note to be executed by its duly
authorized officers as of the date first set forth above.

 

UCN, INC. By:       

Name:

   

Title:

 

 

3